ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-120, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20 — 14(a)(4)(E), JOHN KELVIN CONNER of JENKINTOWN, PENNSYLVANIA, who was admitted to the bar of this State in 1991, should be reprimanded based on discipline imposed in the Commonwealth of Pennsylvania that in New Jersey violates RPC 1.15(a)(negligent misappropriation of client funds), RPC 1.15(b)(failure to promptly deliver funds to client), and Rule 1:21-6 (recordkeeping violations), and good cause appearing;
*26It is ORDERED that JOHN KELVIN CONNER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.